DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6 & 8 are amended. Claims 2-5 & 7 are canceled. Claims 1, 6 & 8-19 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2022 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 & 8-13 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inagaki (US 2016/0190651 A1).
Regarding claims 1, 6, 8-13 & 15, Inagaki teaches a lithium secondary battery (Fig. 2; [0029]-[0031]) comprising: 											a cathode including a cathode active material ([0069]-[0071] & [0074]);				an anode including a transition metal oxide ([0032]-[0042]); and				an electrolyte between the cathode and the anode (Fig. 2; [0115] & [0120]), wherein the electrolyte includes:													a lithium salt such as LiPF6 including about 0.5 M to about 2.5 M ([0057] & [0059]);														a non-aqueous solvent including ethyl methyl carbonate ([0057] & [0060]); and 			an isocyanate compound such as a trimethylsilyl isocyante which reads on the isocyanate compound 1 recited in instant claim 8 and being included in the electrolyte in an amount of 0.01 wt% to 5 wt% ([0018]-[0023] & [0057]-[0058]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6 & 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over Shatunov (US 2016/0351963 A1) in view of Inagaki (US 2016/0190651 A1).
Regarding claims 1, 6 & 8-15, Shatunov teaches a lithium secondary battery ([0112]) comprising: 												a cathode including a cathode active material represented by LiNi0.85Co0.1Al0.05O2 ([0117]) which reads on the presently claimed Formulas 1 & 3;					an anode including lithium metal, transition metal oxide or a carbon material ([0096]-[0099]); and												an electrolyte between the cathode and the anode, wherein the electrolyte includes:			a lithium salt including about 0.01 M to about 2 M of LiPF6 ([0081]-[0083] & [0116]);														a non-aqueous solvent including ethyl methyl carbonate ([0116]); and 				an isocyanate compound being included in the electrolyte in an amount of 0.2 wt% ([0116]).													However, Shatunov is silent as to the isocyante compound being represented by one of the compounds recited in instant claims 1 & 8.								Inagaki teaches a lithium secondary battery (Fig. 2; [0029]-[0031]) comprising: an electrolyte including a lithium salt such as LiPF6 in an amount of about 0.5 M to about 2.5 M ([0057] & [0059]); a non-aqueous solvent including an organic solvent such as ethyl methyl carbonate ([0057] & [0060]); and an isocyanate compound such as a trimethylsilyl isocyante which reads on the isocyanate compound 1 recited in instant claim 8 and being included in the electrolyte in an amount of 0.01 wt% to 5 wt% ([0018]-[0023] & [0057]-[0058]).				It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to use trimethylsilyl isocyante as the isocyanate compound of Shatunov because it can similarly perform the same function of suppressing decomposition of the electrolyte on the negative electrode surface by forming a stable film on the anode thereby improving high-temperature conditions and safety of the battery as taught by Inagaki ([0016]). It is noted that the isocyante compound of Shatunov performs the function of forming a stable, dense, and tight solid electrolyte interface (SEI) layer on a surface of an anode thereby decreasing the irreversible capacity of the lithium battery and thus improving the lifetime characteristics of the lithium battery at high temperature ([0046]). “In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)”. See MPEP 2144.06 II.
Regarding claims 16-18, Shatunov as modified by Inagaki teaches the lithium secondary battery of claim 1, as shown above, wherein a film is formed on a surface of the anode by a reaction of an OH- group on a surface of the anode with an isocyanate group of the isocyanate compound ([0048]). While Shatunov doesn’t explicitly teach a urethane group-containing film being formed on a surface of the anode, the instant specification notes that “the urethane group-containing film may be formed by a reaction of the -OH group or the H2O (from the surface of the cathode or anode) with an isocyanate group (e.g., from the isocyanate compound of the electrolyte)” ([0097]). Therefore, the film formed on the surface of Shatunov’s anode would be expected to inherently comprise a urethane group from the reaction of an OH- group on a surface of the anode with an isocyanate group of the isocyanate compound.
Regarding claim 19, Shatunov as modified by Inagaki teaches the lithium secondary battery of claim 1, as shown above, but does not explicitly teach a DCIR increase rate after 200 charge-discharge cycles at 45C being 100% or less. However, Shatunov’s modified lithium secondary battery is substantially identical both compositionally (i.e cathode, anode, and electrolyte compositions as previously described above as well as the type of separator and housing ([0097]-[0098] & [0100])) and structurally (i.e stacked cathode/separator/anode assembly incorporated within a cylindrical or rectangular housing which is injected with the electrolyte solution ([0100]-[0101])) to the battery of the present invention (see instant specification [0098]-[0104]). Accordingly, one of ordinary skill in the art would expect the modified lithium secondary battery of Shatunov to inherently possess the presently claimed property (i.e a DCIR increase rate after 200 charge-discharge cycles at 45C being 100% or less). “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”. See MPEP 2112.01 I.

Response to Arguments
Applicant’s arguments with respect to claims 1, 6 & 8-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The amendments to the claims 1, 6 & 8 has prompted a new ground of rejection in view of Inagaki and in view of Shatunov as modified by Inagaki as presented, respectively, in the above 35 U.S.C. 102 and 35 U.S.C. 103 rejections.									Thus, in view of the foregoing, claims 1, 6 & 8-19 stand rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894. The examiner can normally be reached M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANAEL T ZEMUI/Examiner, Art Unit 1727